DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 03/30/2021. Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
                                       EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Matthew Ellsworth (Reg. No. 56,345) on 06/01/2021. 
 The application has been amended as follows:
Please replace claim 1 with:
1. 	(Currently Amended) A method comprising:
	encrypting plaintext to provide projective coordinates that represent a point of an abelian variety curve and represent ciphertext; and
	encoding the projective coordinates with metadata that represents an attribute of the ciphertext other than the plaintext, wherein encoding the projective coordinates with the metadata comprises encoding the projective coordinates to represent a version of a key associated with the ciphertext.

Please cancel claim 10.

Please replace claim 11 with:

11.	(Currently Amended) The method of claim 1, wherein:
	encoding the projective coordinates with the metadata further comprises encoding the projective coordinates to represent a version of a digital certificate associated with the ciphertext.

Please replace claim 12 with:

12.	(Currently Amended) The method of claim 1, wherein:
	encoding the projective coordinates with the metadata further comprises encoding the projective coordinates to represent a path to a key associated with the ciphertext.

Please replace claim 13 with:

13.	(Currently Amended) A machine readable non-transitory storage medium to store instructions that, when executed by a machine, cause the machine to:
	receive first data representing projective coordinates of a point of an abelian variety curve; [[and]]
	process the projective coordinates to extract ciphertext and further extract an attribute of the ciphertext; and
encode the projective coordinates with metadata that represents an attribute of the ciphertext other than plaintext, wherein the projective coordinates are encoded with the metadata to represent a version of a digital certificate associated with the ciphertext.

Please replace claim 17 with:
17.	(Currently Amended) An apparatus comprising:
	a processor; and

		determine an elliptic curve point representing ciphertext; [[and]]
		encode metadata into coordinates representing the elliptic curve point to represent an attribute of the ciphertext; and
encode the coordinates with the metadata to represent a path to a key associated with the ciphertext.

Please replace claim 18 with:

18.	(Currently Amended) The apparatus of claim 17, wherein the instructions, when executed by the processor, further cause the processor to:
	encode the coordinates to represent a version of the key associated with the ciphertext

Please add claim 21.

Allowable Subject Matter
Claims 1-9, and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to a technique includes encrypting plaintext to provide a set of projective coordinates that represents a point of an abelian variety curve and represents ciphertext. The technique includes encoding the projective coordinates with metadata, which is associated with the ciphertext.
Regarding claim 1, although the prior art of record teaches encrypting plaintext to provide projective coordinates that represent a point of an abelian variety curve and represent ciphertext.
encoding the projective coordinates with metadata that represents an attribute of the ciphertext other than the plaintext, wherein encoding the projective coordinates with the metadata comprises encoding the projective coordinates to represent a version of a key associated with the ciphertext in view of the other limitations of claim 1.
Regarding claim 13, although the prior art of record teaches receive first data representing projective coordinates of a point of an abelian variety curve;	process the projective coordinates to extract ciphertext and further extract an attribute of the ciphertext.
None of the prior art, alone or in combination teaches encode the projective coordinates with metadata that represents an attribute of the ciphertext other than plaintext, wherein the projective coordinates are encoded with the metadata to represent a version of a digital certificate associated with the ciphertext in view of the other limitations of claim 13.
Regarding claim 17, although the prior art of record teaches a processor; and a memory to store instructions that, when executed by the processor, cause the processor to: determine an elliptic curve point representing ciphertext.
 None of the prior art, alone or in combination teaches encode metadata into coordinates representing the elliptic curve point to represent an attribute of the ciphertext; and encode the coordinates with the metadata to represent a path to a key associated with the ciphertext in view of the other limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497